Case 2:20-cv-02783-PSG-JEM Document 8-8 Filed 04/03/20 Page 1 of 3 Page ID #:355




                          EXHIBIT F




                                   EXHIBIT F
                                    Page 43
 Case 2:20-cv-02783-PSG-JEM Document 8-8 Filed 04/03/20 Page 2 of 3 Page ID #:356




June 7, 2019

Via E-mail

Ashley Keller, Esq.                                            Dhananjay S. Manthripragada, Esq.
Travis Lenkner, Esq.                                           Michele Maryott, Esq.
Warren Postman, Esq.                                           Theane Evangelis, Esq.
Keller Lenkner                                                 Gibson Dunn
150 North Riverside Plaza, Suite 4270                          333 South Grand Avenue
Chicago, IL 60606                                              Los Angeles, CA 90071

Case Number: 01-19-0001-2994

Individual Claimants
-vs-
Postmates, Inc.

Dear Counsel:

This will confirm an administrative conference call was held on June 6, 2019 with Ashley Keller, Travis Lenkner
and Warren Postman for Claimants and Michele Maryott and Theane Evangelis for Respondent wherein the
following items were discussed:

•   The parties are not in agreement to hold the cases in abeyance pending the hearing and subsequent ruling from
    the court on the pending motions. As such, we will continue with administration.

•   Respondent has raised an arbitrability issue regarding the filing requirements. The AAA determined Claimant
    has met the filing requirements under our Rules and Fee Schedule, however Respondent may bring their
    challenge to the individual arbitrators once appointed. The parties are not in agreement to appoint a Special
    Master to decide this issue.

•   The Fee Waivers submitted by Claimants were properly filed.


•   The AAA did not shift any costs as a result of the fee waivers. The AAA’s Employment/Workplace Fee
    Schedule is the applicable fee schedule for these matters pursuant to the footnote contained within Rule 1 of the
    Commercial Arbitration Rules, which states, in part, the following:

      * Beginning October 1, 2017, AAA will apply the Employment Fee Schedule to any dispute between an
      individual employee or an independent contractor (working or performing as an individual and not
      incorporated) and a business or organization and the dispute involves work or work-related claims,
      including any statutory claims and including work-related claims under independent contractor
      agreements…

                                                   EXHIBIT F
                                                    Page 44
 Case 2:20-cv-02783-PSG-JEM Document 8-8 Filed 04/03/20 Page 3 of 3 Page ID #:357



  768 of the Claimants filed for arbitration under the Postmates Fleet Agreement Effective May 11, 2018 in which
  the agreement states Postmates shall pay the arbitrator’s and arbitration fees and costs. The initial administrative
  fee is $2,200 per case. The AAA assessed Respondent $1,900 for the remaining 4,912 cases pursuant to the
  Employment/Workplace Fee Schedule.

  •   The AAA has extended the deadline for Respondent’s share of the administrative filing fees, totaling
      $11,022,400.00, to June 13, 2019. If payment is not received by that date, the AAA will decline to
      administer these cases.

Please let me know if you have any questions.

Sincerely,


Heather Santo
Assistant Vice President
Direct Dial: (401)431-4703
Email: Heathersanto@adr.org
Fax: (866)644-0234


cc: Madeleine McKenna, Esq.
    Tom Kayes, Esq.




                                                   EXHIBIT F
                                                    Page 45
